Weekly award made for a schedule injury under subdivision 2 of section 14 of the Workmen’s Compensation Law. Claimant, a mechanic, had worked for the employer only eighteen weeks during the year immediately preceding the injury, receiving twenty-four dollars a week, and in a similar employment for another employer for three weeks, receiving thirty-two dollars and fifty cents a week. In previous years he had received from the employer about forty-five dollars and fifty cents a week. The wage rate is based on the earnings of an employee of the same class working substantially the whole of the year. The award seems to contain an error in computation. Two-thirds of twenty-five dollars and thirty-one cents, the wage rate fixed, is sixteen dollars and eighty-eight cents. The compensation rate, therefore, is fixed at sixteen dollars and eighty-eight cents. The schedule loss was fifteen and one-third weeks. The total amount of the award is changed from $262.66 to $258.82. The award, as so modified, is affirmed, with costs to the State Industrial Board. Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ., concur.